Exhibit 10.1


Execution Version

 

SECOND AMENDMENT TO THIRD AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT

 

SECOND AMENDMENT, dated as of November 3, 2014, to the Third Amended and
Restated Loan and Security Agreement, dated as of September 30, 2011, among HWC
Wire & Cable Company (“Borrower”), Houston Wire & Cable Company (“Guarantor”),
the lenders or lender named therein (“Lenders”) and Bank of America, N.A. (“Bank
of America”), as agent for said Lenders (Bank of America, in such capacity,
“Agent”). Said Third Amended and Restated Loan and Security Agreement, as
amended and modified by that certain First Amendment to Third Amended and
Restated Loan and Security Agreement by and among Borrower, Guarantor, Lenders
and Agent and as may be further amended and modified from time to time, is
hereinafter referred to as the “Loan Agreement.” The terms used herein and not
otherwise defined shall have the meanings attributed to them in the Loan
Agreement.

 

WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:

 

1.                  Amended Definition. The definition of “Permitted
Acquisition” contained in Section 1.1 of the Loan Agreement is hereby deleted
and the following is inserted in its stead:

 

“Permitted Acquisition(s): means any acquisition(s) by a Borrower of all or
substantially all of the assets or outstanding capital stock or other ownership
interests of a Person, or an operating division of a Person or a merger of a
Person with a Borrower, which in either case, constitutes a business unit so
long as each of the following conditions precedent (collectively, the
“Acquisition Conditions”) have been fulfilled to the reasonable satisfaction of
Agent: (i) no Default or Event of Default shall have occurred and be continuing
at the time of such acquisition or would occur as a result thereof; (ii) the
business unit being acquired (the “Target”) is primarily located in the United
States of America and is in the same or related line of business as Borrower
Agent; (iii) immediately after giving effect to any such Acquisition, Borrowers
shall be in compliance with Section 10.1.9; (iv) either (A) both (x) the Fixed
Charge Coverage Ratio shall be greater than or equal to 1.10 to 1 for the
twelve-month period immediately preceding the making of such acquisition, and on
a pro forma basis for the twelve-month period following the making of such
acquisition, after giving effect to the making of such acquisition, such pro
forma calculation to be demonstrated to Agent and to be reasonably acceptable to
Agent based on projections prepared using reasonable assumptions by Borrower and
(y) Availability was or will not be less than $15,000,000 at any time within the
90 days immediately prior to the date of the consummation of the proposed
Acquisition or after giving effect to such Acquisition or (B) Availability was
or will not be less than $25,000,000 at any time within the 90 days immediately
prior to the date of the consummation of proposed Acquisition or after giving
effect to such Acquisition; (v) all conditions precedent to the consummation of
the transactions under such acquisition shall have been satisfied in all
material respects; and (vi) Agent shall have received a copy of the purchase
agreement with respect to such Permitted Acquisition, certified as true and
correct by Borrower Agent and such other agreements, documents, and instruments
as Agent may reasonably request.”

 



 

 

 

2.                  Distributions; Upstream Payments. Subsection (e) of
Section 10.2.4 of the Loan Agreement is hereby deleted and the following is
inserted in its stead:

 

“(e) Borrower Agent may make Distributions to Guarantor to permit Guarantor to
pay dividends on Guarantor’s common stock or make repurchases of Guarantor’s
common stock so long as after giving effect to any such Distribution, (i) no
Event of Default shall have occurred and is continuing and, (ii) either (A) both
(x)  the Fixed Charge Coverage Ratio for the most recently ended twelve month
period for which financial statements are available, computed on a pro forma
basis treating any such Distribution as a Fixed Charge made within such period,
equals or exceeds 1.10 to 1 and (y) Availability was or will not be less than
$15,000,000 at any time within the 90 days immediately prior to the date of such
Distribution or after giving effect to such Distribution and any pending
Distribution for declared but unpaid dividends or common stock repurchases or
(B) Availability was or will be not less than $25,000,000 at any time within the
90 days immediately prior to the date of such Distributions or after giving
effect to such Distribution and any pending Distribution for declared but unpaid
dividends or common stock repurchases.”

 

3.                  Limited Waiver of Events of Default. Agent and Lenders waive
any Events of Default occurring in August or September, 2014 by reason of
Borrower making Distributions in such period when Borrower failed to satisfy the
requirements of Section 10.2.4(e)(ii) (as in effect prior to the amendment of
Section 10.2.4(e) pursuant to the terms of this Second Amendment). This limited
waiver of Event of Default shall only apply to Events of Default arising from
such Distributions made in August and September, 2014.

 

4.                  Conditions Precedent. This Second Amendment shall become
effective upon receipt by Agent of a copy of this Second Amendment, duly
executed by Borrower, Guarantor, Agent and each Lender.

 

5.                  Continuing Effect. Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.

 

6.                  Governing Law. This Second Amendment and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed in such state, without regard to the principles thereof regarding
conflict of laws.

 



2

 

 

7.                  Counterparts. This Second Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.

 

(Signature Page Follows)

 

3

 

 



(Signature Page to Second Amendment to Third Amended
and Restated Loan and Security Agreement)

 

 

IN WITNESS WHEREOF, this Second Amendment has been duly executed as of the first
day written above.

 

 

  HWC WIRE & CABLE COMPANY, as Borrower


By:                                                                       
Name:                                                                 
Title:                                                                      

BANK OF AMERICA, N.A., as Agent and a Lender




By:                                                                      
Name:                                                                 
Title:                                                                    

 

 

 

ACCEPTED AND AGREED
to this 3rd day of November, 2014:

 

HOUSTON WIRE & CABLE COMPANY, as Guarantor

 

 

 

By:                                                                     
Name:                                                                 
Title:                                                                    

 

 



 

 

